Citation Nr: 0328369	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from September 1965 to 
August 1967. 

In February 1995, the RO received the veteran's claim for 
service connection for a psychiatric disorder (claimed as 
sensitivity and nervousness in working with people due to 
being harassed and dismissed from officer candidate school).  
In an August 1995 rating decision, the RO denied the claim.  
The veteran disagreed with the August 1995 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 1996.  

The veteran testified at a RO hearing in October 1996.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

In June 2000, the Board denied the veteran's claim.  However, 
in March 2001, the veteran's representative moved the Board 
to vacate its June 2000 decision, based on pertinent evidence 
which was submitted by the veteran within the 90 day period 
allowed by regulations, see 38 C.F.R. § 20.1304, but which 
was not before the Board at the time of its decision.  [That 
evidence was not forwarded to the Board prior to its 
consideration of the issue.]  In a July 2001 decision, 
pursuant to the provisions of 38 C.F.R. § 20.904(a), the 
Board's June 12, 2000 decision was vacated, to the extent 
that it denied entitlement to service connection for a 
psychiatric disability.  In August 2001, the Board remanded 
the issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued 
supplemental statements of the case (SSOCs) which continued 
its previous denial of the veteran's claim.  

Issues not on appeal

The Board's June 2000 decision included denials as to the 
issues of entitlement to service connection for bronchitis, 
anemia, a bilateral hand disorder, a bilateral knee disorder 
and a bilateral shoulder disorder.  The August 2001 decision 
included a denial of service connection for a back disorder.  
The Board's decisions are final.  See 38 C.F.R. § 20.1100 
(2002).  Accordingly, those issues will be addressed no 
further in this decision.


FINDINGS OF FACT

1.  A preponderance of the medical evidence does not 
establish that the veteran has PTSD.

2.  Competent medical evidence does not reveal that the 
veteran's claimed psychiatric disorder is causally related to 
his military service or any incident thereof.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred as 
a result of the veteran's active military service.  38 
U.S.C.A. §§ 1101,1110, 1112, 1113 (West 2002); 38 C.F.R. §§  
3.303, 3.304(d), 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was notified by correspondence from the RO 
following the Board's August 1997 and August 2001 remands, by 
the language of the remands, by the August 1995 rating 
decision, by the June 1996 statement of the case (SOC), and 
by the October 1996, December 1999, April 2003, June 2003 and 
July 2003 SSOCs of the pertinent law and regulations and of 
the need to submit additional evidence on his claim.

In addition, a letter was sent to the veteran in October 1997 
which specifically identified information still needed to 
substantiate his claim.  The veteran was notified that he 
should identify any VA or non VA treatment pertinent to his 
appeal, and he was provided release forms to allow the RO to 
assist him in obtaining the records.  More significantly, 
letters sent to the veteran in December 2001 and June 2003 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by means of those letters and by means of an 
attachment to the April 2003 SSOC as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain VA treatment records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The December 2001 letter imposed no time limit on response 
from the veteran.  However, the Board notes that, even though 
the April 2003 attachment and the June 2003 letter requested 
a response within 30 days, the June 2003 letter also 
expressly notified the veteran that he had one year from the 
date of the first letter [December 2001] to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  It is clear from the veteran's 
submission of evidence as late as June 2003 that he was 
afforded well over a year from the date of the original 
notification letter in December 2001.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's August 2001 remand 
the veteran underwent a VA examination in December 2002, the 
results of which are reported below.  The RO obtained the 
veteran's service medical and service personnel records.  The 
veteran identified VA treatment records and disability 
records from the Social Security Administration (SSA).  The 
RO requested and obtained these records. There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The Board notes that the veteran has alleged service medical 
records from Fort Knox, Kentucky; Fort Jackson, South 
Carolina; Fort Gordon, Georgia; and a unit dispensary in 
Germany are not on file.  However, the record reflects that 
the veteran's service medical records, which were evidently 
complete, were obtained in June 1971.  In connection with the 
veteran's more recent allegation that those records are 
incomplete, the Board, in August 1997, remanded the case for 
the purpose of directing the RO to contact the National 
Personnel Records Center (NPRC) and request that agency to 
search for additional service medical records of the veteran, 
including for any treatment at Fort Knox; Fort Jackson; Fort 
Gordon; and the Dispensary, 3rd Armored Division, Coleman 
Kaserne, Weinhausen, Germany.  The RO contacted the NPRC in 
compliance with the Board's remand, and in January 1998, the 
NPRC responded that a computer and physical search for 
records from the Weinhausen, Germany facility was negative.  
The NPRC indicated that a computer search of the Fort Knox, 
Fort Jackson and Fort Gordon facilities was also negative, 
but that a physical search could be undertaken if the RO 
provided dates of treatment and the condition for which the 
veteran was treated.  The NPRC lastly indicated that there 
were no additional service medical records for the veteran 
located at the NPRC.

Thereafter, the RO, based on a review of the veteran's 
service personnel records, provided the NPRC with the 
following dates to search for additional service medical 
records: Fort Knox from September 20, 1965 to December 8, 
1965; Fort Jackson from December 8, 1965 to April 22, 1966; 
Fort Gordon April 22, 1966 to August 4, 1966; and the 
dispensary in Weinhausen, Germany for August 1966.  In April 
1999, the NPRC responded that no additional records were 
located.

The record reflects that the veteran was advised in a 
December 1999 Supplemental Statement of the Case that efforts 
to obtain additional service medical records had been 
unavailing.  He acknowledged this information in a December 
1999 statement, and at that time submitted copies of service 
medical records in his possession which were duplicative of 
service records originally received by VA in June 1971.  

As detailed above, the RO has contacted the NPRC on several 
occasions, providing specific information concerning 
facilities at which the veteran contends he was treated as 
well as the dates of treatment, but that the NPRC has 
indicated repeatedly that no additional service medical 
records for the veteran were available.  The veteran was 
notified that no additional service medical records were 
found, and he has provided VA with copies of service medical 
records in his possession.  Accordingly, the Board concludes 
that adequate efforts to obtain any additional service 
medical records have been undertaken, and that no further 
development in this regard is warranted.  Cf. Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his substantive appeal 
that he did not want a BVA hearing.  The veteran was afforded 
a personal hearing before a RO Hearing Officer, in October 
1996, the transcript of which is of record.  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - psychiatric disability

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Personality disorders are is deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

PTSD/combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The veteran contends that he has PTSD as a result of an in-
service stressor event;
he alternatively contends that he has a psychiatric disorder 
other than PTSD that is related to his military service.  
Because as discussed above As there are somewhat requirements 
for establishing service connection for PTSD and for 
psychiatric disorders other than PTSD, the Board will address 
these bases of entitlement in separate discussions.



PTSD

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003); Moreau, supra.

With respect to the first Hickson element, while there is of 
record a current medical diagnosis of PTSD, for reasons 
explained immediately below the Board finds that the evidence 
considered as a whole does not support such a diagnosis.  

The only source for a diagnosis of PTSD appears to be the 
veteran's private physician, Dr. H.L., who in a January 2000 
letter described a two and a half year history of treatment 
of the veteran, during which he treated the veteran for 
anxiety and auditory hallucinations.  Dr. H.L. stated that 
the veteran had suffered under these conditions for a number 
of years, and by the veteran's report they were precipitated 
by his being removed from officers' training school during 
the 1960's.  Dr. H.L. concluded that, because of the 
veteran's ruminations of his condition, he felt that the 
veteran was suffering from PTSD as a result of his belief 
that his professional career and indeed his entire life 
course was ruined by not completing officers' training.  Dr. 
H.L. stated in January 2000 that, in his opinion, paranoid 
schizophrenia was not an appropriate diagnosis because the 
veteran did not exhibit classical features of that disorder.  
Dr. H.L. then went on to state, however, that the veteran was 
suffering from a psychosis not otherwise specified, possibly 
major depression precipitated by difficulties in the 
military.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

For reasons that will be now be addressed, the Board finds 
that the opinion of Dr. H.L. as to the veteran having PTSD is 
not persuasive and conflicts with the general trend of the 
evidence in this case, including his own opinion.  

Significantly, the opinion of Dr. H.L. that the veteran has 
PTSD is in conflict with the remainder of the medical 
evidence.  The first evidence of treatment for a psychiatric 
disorder comes from an October 1986 psychiatric examination 
conducted in conjunction with the veteran's claim for Social; 
Security disability benefits.  At that time, the veteran 
reported that he began to experience auditory and persecutory 
hallucinations around 1984; he appeared to suggest that these 
symptoms began after he was denied a promotion at, and was 
dismissed from, his place of employment.  The examiner 
concluded that the most likely diagnosis was paranoid 
schizophrenia.  

The veteran was afforded a VA psychiatric examination in July 
1995 in connection with his then-recent claim of entitlement 
to VA benefits.  At that time, the veteran reported 
experiencing harassment while attending OCS in service, and 
indicated that he was eventually dismissed from the program.  
Following evaluation of the veteran, the examiner concluded 
that the veteran's reported symptoms were consistent with a 
diagnosis of paranoid personality disorder.

Dr. H.L. conducted his initial examination of the veteran in 
August 1997.  At that time, he concluded that the veteran had 
schizophrenia, chronic undifferentiated rather than the 
paranoid type.  While he discussed the veteran's account of 
his military history, he did not diagnose or discuss PTSD.  

In December 2002, the veteran underwent a VA psychiatric 
examination.  The examiner was asked to address whether there 
was evidence to support a diagnosis of PTSD, and using the 
DSM IV criteria, specifically make or rule out such a 
diagnosis.  The examiner reviewed the veteran's claims file 
and medical history.  The examiner concluded that the medical 
records and examination results were consistent with a 
diagnosis of schizophrenia.  No diagnosis of PTSD was 
rendered.

The Board concludes that, aside from Dr. H.L.'s diagnosis, 
the evidence quite consistently shows that the veteran has a 
current diagnosis of schizophrenia and not PTSD.  Even Dr. 
H.L.'s statement in January 2000 that, in his opinion, 
paranoid schizophrenia was not an appropriate diagnosis 
because the veteran did not exhibit classical features of 
that disorder does not appear to be a definitive rejection of 
a diagnosis of schizophrenia.  In his August 1997 evaluation, 
he made a distinction between paranoid schizophrenia and 
chronic undifferentiated schizophrenia, and he concluded that 
the veteran had the latter type, but did not have the former.  

This points to a larger issue with respect to the diagnoses 
rendered by Dr. H.L.  Even looking solely at the January 2000 
report, it is difficult to determine what the intended 
diagnosis is.  Dr. H.L. initially diagnosed PTSD and then in 
the same letter concluded that the veteran has a psychosis 
not otherwise specified, possibly major depression.  Setting 
aside the matter of whether major depression is a psychosis, 
an uncertainty as to diagnosis is reflected in the treatment 
records of Dr. H.L. spanning the period from his initial 
evaluation in August 1997 to June 2003.  
Over that period, Dr. H.L. included diagnoses or rule out 
diagnoses of paranoid schizophrenia, disassociative disorder, 
psychosis NOS, secondary to military service, PTSD and major 
depression.  The Board understands that such divergence might 
indicate a legitimate conflict, lack of clarity or overlap in 
clinical findings, with several diagnoses being indicated by 
the veteran's symptomatology.  However, Dr. H.L. provided no 
guidance as to which diagnosis is the most likely or whether 
his multiple diagnoses can and do coexist.  

Further, Dr. H.L. did not provide an adequate description of 
his reasoning in arriving at any of the noted diagnoses.  The 
only reasoning given for the PTSD diagnosis, as stated in the 
January 2000 letter, is that the veteran ruminated over his 
situation.  However, Dr. H.L. did not discuss the role 
rumination might play in a diagnosis of PTSD.  A December 
2002 progress note shows Dr. H.L.'s report that the veteran 
also ruminated about terrorism and the Iraq war.  However, he 
did not conclude that these issues were related to PTSD.  In 
addition, the Board notes that Dr. H.L. did not address any 
of the specific DSM-IV criteria for a diagnosis of PTSD.  He 
did not explain how many of those criteria the veteran meets, 
how many are not present, or which symptoms, other than 
rumination, he believes are consistent with a diagnosis of 
PTSD.  Dr. H.L. similarly did not explain how 
the veteran's reported auditory hallucinations were related 
to PTSD.

While Dr. H.L. did reason in a January 2002 progress note 
that the veteran's suspiciousness revolved around, he did not 
conclude from that analysis that a diagnosis of PTSD was 
appropriate, but rather considered a diagnosis of psychosis 
NOS [not otherwise specified].  

Finally, the Board notes that, while Dr. H.L. is presumed to 
have access to his own prior treatment records, his initial 
treatment report was in August 1997, and he has not described 
any prior treatment reports or service records reviewed in 
conjunction with his opinion.  Indeed, he stated in the 
January 2000 letter that his opinion was based on a 
discussion with the veteran.  It appears from Dr. H.L.'s 
description of the veteran's symptoms as precipitated by his 
military service in the 1960's that he assumes a much earlier 
date of onset of symptoms than can be supported by the 
record, which shows a reported onset of psychiatric symptoms 
in the mid 1980's.  
This assumption is also indicated by a statement in the 
August 1997 report of Dr. H.L., that the veteran says that he 
was hospitalized in 1985, but that his problems began when he 
was in the military in the mid sixties.  

Contrary to the findings of Dr. H.L., the veteran's 
separation examination in June 1967 includes normal 
psychiatric findings and the veteran's own report that he had 
no history of nervous trouble, depression or excessive worry.  
There is no evidence of psychiatric symptomatology for almost 
two decades after the veteran left military service.  The 
veteran himself described the onset of symptoms as one and a 
half years prior to his October 1986 evaluation by Dr. H.L., 
and at that time he attributed the onset of symptoms to 
problems with his employer.  Such attribution is echoed in 
statements made in the October 1996 hearing by both the 
veteran and his wife.  
Dr. H.L. did not account for this discrepancy in the 
veteran's account, but simply adopted his later claim that 
his symptoms began in the service without comment.

The Board is left to conclude that Dr. H.L. based his opinion 
quite heavily on the veteran's uncorroborated and 
contradictory account of his medical history, and as such the 
Board accords Dr. H.L.'s opinion little weight of probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative].

For the reasons stated, the Board concludes that, while the 
record does contain one diagnosis of PTSD, it is not well 
explained, it is hedged with other diagnoses by the same 
physician, and it appears to be based in large part on the 
veteran's self-described history.  On the other hand, the 
Board notes in particular that the December 2002 opinion is 
based on a review of the entire record.  The examiner noted 
the veteran's claims as to onset of symptoms during his 
military service, but reasoned that, although it was possible 
for prodromal symptoms to appear prior to the diagnosis of a 
psychiatric disorder, it is unlikely that such a prodromal 
phase would begin so distant [20 years] from the onset of 
symptoms requiring psychiatric treatment.  

Thus, although as contended by the veteran's representative 
in the September 2003 informal hearing, the medical opinion 
is divided, it is not of equal weight.  The Board finds that 
in the face of substantial well-reasoned medical evidence 
indicating that the veteran has schizophrenia or a 
personality disorder and not PTSD, a preponderance of the 
evidence is against the claim that the veteran has PTSD.  
Element (1) is not met, and the veteran's PTSD claim fails on 
that basis.

However, the Board will alternatively assume for the sake of 
argument that the veteran currently has PTSD.  The Board has 
the fundamental authority to decide a claim in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). 

As to the second Hickson element, Dr. H.L. provides the only 
evidence linking the diagnosis of PTSD to the veteran's 
military service.  For the same reasons which undercut his 
diagnosis of PTSD, the Board finds that a relationship to 
service based on his diagnosis is not supported by the 
overall evidence.  The Board notes in particular Dr. H.L.'s 
assumption that the veteran's symptoms began during service 
and lack of any verifiable evidence in the record to 
substantiate it.  The Board can identify no other opinion 
which purports to relate a diagnosis of PTSD to the veteran's 
claimed stressor event.  As discussed above, the other 
medical evidence of record does not include a diagnosis of 
PTSD and includes the observation, supported by the objective 
evidence of record, that the veteran's psychiatric 
symptomatology began approximately two decades after serves 
and was related to causes other than service.

The veteran himself has attempted to provide nexus evidence.  
He contended in a December 1999 statement that records of an 
Article 15 proceeding support his contention with respect to 
the effect his dismissal from OCS had on him.  He stated that 
these records show a young frustrated solder who had not 
realized his dream of becoming an officer.  However, a review 
of these records shows only that the veteran was cited for 
appearing at his assigned post at 0200 on February 17, 1967 
without the proper uniform.  The veteran was fined $10.00, 
was give extra duty for seven days and was restricted to his 
base for seven days.  

It is now well established that a layperson without medical 
training, such as the veteran, is not competent to comment on 
medical matters such as date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's attempt 
to establish his Article 15 as a symptom of a psychiatric 
disability is therefore entitled to no weight of probative 
value.

The observes in passing that there is nothing surrounding 
this infraction which is supportive of an overall change in 
mood or attitude as the veteran has suggested.  Notably, in 
his October 1996 hearing, the veteran stated that he did not 
recall this episode.  There is no indication as to the events 
leading up to the infraction or the veteran's response to it.  
There is no indication that that a psychiatric problem was 
suspected by anyone at the time, including the veteran.  He 
was evidently not referred to the mental hygiene clinic, and 
as indicated above at his separation physical examination he 
did not indicate that he had any psychiatric problems. 
It also does not appear that he demonstrated any further 
disciplinary problems while in the service.  

In short, for the reason expressed above, a medical nexus has 
not been demonstrated, and the veteran's PTSD claim fails on 
that basis also.

With respect to the third element, an in-service stressor, 
the veteran does not contend that he engaged in combat with 
the enemy within the meaning of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), and there is no evidence of his 
participation in combat.  The veteran served in the infantry 
as a rifleman and gunner.  However, his service personnel 
records show that he was stationed in the United States and 
in Germany throughout his period of service in the mid to 
late 1960's.  There is no indication in the official records 
that the veteran served in Vietnam, and he does not so 
contend.  In addition, he did not receive any decorations or 
awards indicative of combat status, and he did not incur any 
injuries reflective of participation in combat.  The Board 
accordingly concludes that combat status has not been 
demonstrated in this case.  See Moreau, Dizoglio and Doran, 
all supra.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.

In a March 2003 progress note of Dr. H.L., the veteran was 
reported to have stated that he lost a couple friends in 
Vietnam.  However, the veteran has never contended that this 
was a stressor event and has never provided any information 
by which this account could be verified.  

The heart of the veteran's contention is that he has PTSD 
resulting from harassment he allegedly received while 
attending Officer Candidate School (OCS), as well as from his 
failure to complete the program.  There is no objective 
evidence of the former, although the latter is true.  

Service medical records include a March 1966 examination 
which concluded that the veteran was not qualified for OCS by 
reason of defective uncorrected vision, measured at 20/30 in 
each eye at that time.  However, the veteran's service 
personnel records show that he was in fact assigned to an 
officer candidate class for a brief period beginning in April 
1966.  Aside from the problem with visual acuity, no reason 
for his discontinuance from OCS appears of record.  The Board 
finds that there is sufficient evidence to substantiate the 
veteran's claim that he attended OCS and that such training 
was terminated prematurely.  The Board notes in this regard 
that there is no evidence of completion of such training 
listed in the veteran's Form DD-214; and of course, the 
veteran did not become an officer prior to separation.  
To that extent, the third element is satisfied.  

Since there is no corroboration of the veteran's vague 
allegations of "harassment" during OCS, the requirements of 
the regulation have not been met.   

Accordingly, the Board believes that, while element (3) has 
been satisfied to some degree, in the sense that the veteran 
did not complete OCS, elements (1) and (2) above have not.  
The Board therefore believes that in the absence of two of 
the required elements, service connection for PTSD may not be 
granted.  

Psychiatric disorder other than PTSD

The Board must also address the veteran's broader claim of 
entitlement to service connection for an psychiatric 
disorder.  As noted above, in order for service connection to 
be granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The first Hickson element is not at issue.  The veteran was 
diagnosed with schizophrenia in September 1986, August 1997 
and December 2002.  

While the veteran also carries a July 1995 diagnosis of a 
paranoid personality disorder, the Board notes that 
personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See  38 C.F.R. § 3.303, 4.9, 4.127 (2003).

With respect to the second Hickson element, in-service 
incurrence of disease or injury, there is no psychiatric 
diagnosis during the veteran's active duty or within the one 
year presumptive period for psychosis after separation.  In 
fact, the first diagnosis of a psychiatric disorder did not 
occur until 1986, almost 20 years after the veteran was 
discharged from active military service.  The veteran's 
separation examination in June 1967 includes normal 
psychiatric findings and the veteran's statement that he had 
no history of nervous trouble, depression or excessive worry.  

To the extent that the veteran contends that his Article 15 
is evidence of psychiatric problems during service, this has 
been addressed by the Board above.  The veteran, as a lay 
person, is not qualified to draw such conclusions.  
Therefore, the second Hickson element is not satisfied.  

The Board will also consider evidence of the third Hickson 
element, medical nexus to service.  The Board's discussion 
will essentially mirror that above.

With the exception of the opinion of Dr. H.L., discussed 
above, which arguably found a relationship between the 
veteran's psychiatric problems and his military service, the 
Board can identify no medical evidence which purports to 
relate the veteran's current psychiatric disorder with an 
incident of service.  While Dr. H.L. diagnosed schizophrenia 
and a psychosis not otherwise specified, he essentially gave 
no reasoning for his statement that these conditions were 
precipitated by events in service, other than the veteran's 
rumination over military events.  In fact, as discussed 
above, it appears that Dr. H.L. based his January 2000 
opinion on the veteran's own statements that his symptoms 
began in service.  This is completely unsupported by the 
evidence, which shows onset of treatment for psychiatric 
treatment 20 years after service, and at that time the 
veteran did not allude to his military service being a 
causative factor.  For that reason, the Board accords the 
opinion little weight of probative value.  See Godfrey, 8 
Vet. App. at 121 [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative]; see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

The veteran's representative cited a medical treatise during 
the October 1996 hearing for the idea that schizophrenia has 
a lengthy maturation process, and suggested such a length of 
time between service and the onset of symptoms might be 
reasonable.  The Board notes that the veteran's 
representative does not appear to be competent to comment on 
matters requiring medical expertise, such as this.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Moreover, in a long line of cases, Court has consistently 
held that medical treatise evidence that was too generic and 
inconclusive as to the specific facts in a case was 
insufficient to establish causal link.  See, e.g., Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); and 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

In any event, this question was specifically addressed by a 
medical professional in December 2002, when the veteran 
underwent a VA psychiatric examination.  The examiner 
reviewed the veteran's claim file and medical history in 
conjunction with the examination and concluded, with respect 
to a possible onset in service, that although it may be 
possible for prodromal symptoms of schizophrenia to have been 
present for a 20 year period, he did not believe that it was 
as likely as not that these symptoms were present during his 
military service.  Because this medical opinion is consistent 
with the reported medical and military history, which do not 
contain evidence of any such symptoms, and because the 
opinion is supported by adequate explanation of the 
examiner's reasoning, the Board finds it persuasive evidence 
against a relationship between the veteran's schizophrenia 
and any incident of his military service.  

It appears that the primary evidence in support of the 
veteran's claim comes from the veteran's own contentions.  
However, it is now well established that although he is 
competent to report on his symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, 2 Vet. App. at 494-5.  

The Board acknowledges the contention of the veteran's 
representative in the October 1996 hearing that entitlement 
to service connection should be conceded based in part on the 
fact that SSA has granted disability benefits based on a 
diagnosis of schizophrenia.  This, however, begs the crucial 
question of nexus.  As indicated above, the matter of 
diagnosis is not in substantial dispute, with or without the 
SSA records.  The SSA records do not address medical nexus.

Because service connection is a prerequisite for disability 
ratings under Title 38 but not for disability benefits under 
the Social Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  SSA 
determinations regarding disability are not binding on VA.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).   In short, the Board 
believes that the SSA records do not provide a medical nexus 
between the veteran military service and his diagnosed 
schizophrenia.  

In summary, with respect to the veteran's general claim of 
entitlement to service connection for an acquired psychiatric 
disability, the Board concludes that Hickson elements (2) and 
(3) have not been met.  The Board therefore finds that a 
preponderance of the evidence is against a showing that the 
veteran's psychiatric disorder resulted from his military 
service.  The veteran's claim of entitlement to service 
connection for a psychiatric disorder is accordingly denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



